CATES, Judge
(concurring specially).
I see no need for us to detail either law or evidence. Code 1940, T. 13, § 66; Frederick v. State, 28 Ala.App. 494, 188 So. 272.
Appellant’s counsel in brief has assigned' error under Assignment No. 1, “For that the Decree 1 of the Court in this cause is contrary to the law,” and under No. 3, “For that the Decree of the Court in this cause is contrary to the law in that the Appellee is a holder of the note made the basis of the suit after maturity and the Appellant should have been allowed to claim all defenses available to him between the maker and payee, State National Bank, a national banking association, against the Appellee.” (Italics added.)
Assignment No. 1 is not a proper way to raise a question decided in the court below, even in a civil non-jury action at law. Vernon v. Prine, 277 Ala. 402, 171 So.2d 110.
Assignment No. 3 fails to refer to any specific ruling sought and obtained from the judge in the course of the trial.
These two unrelated assignments have been argued in bulk together. Under Zanaty v. Hagerty, 280 Ala. 232, 191 So.2d 516, and State v. Barnhill, 280 Ala. 574, 196 So.2d 691, if any one of such assignments lumped together is bad, the entire argument is disregarded. Callahan v. Booth, 275 Ala. 275, 154 So.2d 32.
Assignment No. 2 has not been argued, and, hence, appellant has waived all contentions assertable thereunder.
Assignments of error under Alabama practise are indispensable to review of civil cases on appeal. Here, in effect, we have none.

. Generally, under Code 1940, T. 13, § 86, equity appeals do not come to the Court of Appeals. However, I pretermit here consideration of the distinction between “decree” and “judgment.” Examples of synonymy and antonymy of these terms can be found in law dictionaries and "Words and Phrases, Vol. H.